          Case 1:19-cr-00374-JMF Document 121 Filed 05/06/21 Page 1 of 5
                                           U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      May 6, 2021

BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

         Re:      United States v. Michael Avenatti, 19 Cr. 374 (JMF)

Dear Judge Furman:

        The Government respectfully submits this letter pursuant to the Court’s order dated May 3,
2021 (Dkt. No. 118). For the reasons set forth below, the Government requests that the Court
(1) permit Exhibit B to be filed under seal and (2) permit Exhibit C, except for its first page, to be
filed under seal. The Government has no objection to the first page of Exhibit C and the entirety
of Exhibit F being filed on the public docket, subject to the limited redactions described below.

   I.          Background

       On May 1, 2021, the defendant filed motions to (1) preclude evidence of the defendant’s
text communications with Victim-1 (as identified in the Indictment); (2) suppress the fruits of a
search of the defendant’s iCloud account; and (3) compel production of statements of certain
individuals. (Dkt. No. 115.) In connection with the motion to preclude text communications, the
defendant attached as exhibits screenshots of the defendant’s electronic communications with
Victim-1 (Exhibit B) and an email from Victim-1’s counsel and the attachment to that email, which
contained a lengthy string of the defendant’s electronic communications with Victim-1
(Exhibit C). In connection with the motion relating to the review of the defendant’s Apple iCloud
account, the defendant attached a copy of the judicial search warrant that authorized law
enforcement’s review of that account’s contents (Exhibit F).

        That same day, the defendant filed a letter motion requesting that Exhibits B, C, and F be
filed under seal because they “contain sensitive information that is subject to the standing
protective order governing the disclosure of confidential materials.” (Dkt. No. 116.)

   II.         Applicable Law

        The Supreme Court has held that “the press and general public have a constitutional right
of access to criminal trials.” Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 603 (1982)
(citing Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555 (1980)). The “right of access is
          Case 1:19-cr-00374-JMF Document 121 Filed 05/06/21 Page 2 of 5

Honorable Jesse M. Furman
United States District Judge
May 6, 2021
Page 2

embodied in the First Amendment,” and stems in part from the fact that “the criminal trial
historically has been open to the press and general public.” Id. at 603-04. Following Globe
Newspaper, the Supreme Court and the Second Circuit have held that the First Amendment right
of access applies not only to criminal trials themselves, but to other aspects of criminal
proceedings, including preliminary hearings, see In Press-Enterprise Co. v. Superior Court of
Calif., 478 U.S. 1 (1986); pretrial suppression hearings, see In re Herald Co., 734 F.2d 93, 98 (2d
Cir. 1984); voir dire proceedings, see ABC, Inc. v. Stewart, 360 F.3d 90, 105-06 (2d Cir. 2004);
plea hearings, see United States v. Haller, 837 F.2d 84, 86 (2d Cir. 1988); and sentencing hearings,
see United States v. Alcantara, 396 F.3d 189, 191-92 (2d Cir. 2005).

       As is relevant here, the Second Circuit also has held that the First Amendment right of
access applies to “written documents submitted in connection with judicial proceedings that
themselves implicate the right of access,” In re New York Times Co., 828 F.2d 110, 114 (2d Cir.
1987), and to “briefs and memoranda” filed in connection with pretrial and post-trial motions, see
United States v. Gerena, 869 F.2d 82, 85 (2d Cir. 1989). The public also has a common law right
of access to such documents. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119 (2d
Cir. 2006).

        This does not mean, however, that any document filed by a party must be made publicly
available, in whole or in part. As the Second Circuit has explained, “the mere filing of a paper or
document with the court is insufficient to render that paper a judicial document subject to the right
of public access.” Lugosch, 435 F.3d at 119 (internal quotation marks omitted). The question is
not whether a document has been filed, but rather, what is the nature of the document and purpose
for which it was filed, specifically, whether it is a “judicial document,” that is, one “relevant to the
performance of the judicial function and useful in the judicial process.” Id. at 126 (internal
quotation marks omitted). “A document is thus relevant to the performance of the judicial function
if it would reasonably have the tendency to influence a district court’s ruling on a motion or in the
exercise of its supervisory powers, without regard to which way the court ultimately rules or
whether the document ultimately in fact influences the court's decision.” Brown v. Maxwell, 929
F.3d 41, 49 (2d Cir. 2019) (internal quotation marks omitted).

        Accordingly, a court asked to determine whether a document filed under seal should be
unsealed needs to engage in a two-step inquiry. First, the court must determine whether the
document, in whole or in part, is a “judicial document.” If the answer is yes, then the court must
either order the document unsealed or make “specific, on-the-record findings that higher values
necessitate a narrowly tailored sealing.” Id. If such values are present, a court should consider
whether redaction is “a viable remedy,” or whether the document presents “an all or nothing
matter.” United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995).

   III.    Discussion

       Exhibit B and Exhibit C (except for the first page) contain an extensive record of text
messages exchanged between Victim-1 and the defendant, who was Victim-1’s attorney at the
time, none of which are relevant to resolution of the defendant’s motion. Accordingly, the
         Case 1:19-cr-00374-JMF Document 121 Filed 05/06/21 Page 3 of 5

Honorable Jesse M. Furman
United States District Judge
May 6, 2021
Page 3

Government requests that the Court permit Exhibit B and Exhibit C (except for the first page) to
be filed and maintained under seal until such time as the text messages otherwise become public,
which the Government expects may occur, at least in part, at trial.

        First, Exhibit B and Exhibit C (except for the first page) are not “relevant to the
performance of the judicial function and useful in the judicial process,” and therefore are not
judicial documents to which a qualified right of access attaches. Amodeo, 44 F.3d at 145. In his
motion, the defendant contends, in substance, that the Government should be precluded from
offering evidence of the defendant’s text communications at trial because that evidence is not in
the form of a “forensic copy.” (Dkt. No. 115 at 13-17.) Nothing about this argument turns on the
content of the text communications, and the contents of Exhibit B and Exhibit C (with the arguable
exception of the first page of Exhibit C) have no tendency to influence the Court’s ruling on any
claim for which the defendant seeks judicial relief. See Brown, 929 F.3d at 49. Exhibit B and
Exhibit C (except for the first page) are therefore not judicial documents and need not be (and
should not have been) filed publicly. See id.; Lugosch, 435 F.3d at 119; Amodeo, 44 F.3d at 145;
United States v. Sours Edwards, No. 19 Cr. 64 (GHW), 2020 WL 6151300, at *7 (S.D.N.Y.
Oct. 20, 2020) (documents that the court did not consider or “rely on” were “not judicial
documents”); Saint-Jean v. Emigrant Mortg. Co., No. 11 Civ. 2122 (SJ), 2015 WL 3797198, at *2
(E.D.N.Y. June 18, 2015) (“superfluous” materials that “could easily have been avoided” “were
not useful to the Court in determining whether the motion to disqualify should be granted” and
were “not ‘judicial documents’”).

        Second, the private messages contained in Exhibits B and C should be filed under seal to
protect the privacy interests of Victim-1 and of other innocent third parties referenced therein. See
Amodeo, 71 F.3d at 1050 (“the privacy interests of innocent third parties . . . should weigh heavily
in a court’s balancing equation”). At the time Victim-1 exchanged these messages, they were
exchanged confidentially with Victim-1’s attorney at that time, the defendant. The messages cover
numerous topics, some of which are of a highly personal nature, and contain references to
uncharged individuals and/or entities. It may well be that some or all of these messages will
ultimately become public by virtue of being introduced as evidence at trial, but Victim-1 and other
innocent individuals and/or entities should not suffer an unnecessary invasion of Victim-1’s
privacy merely because Victim-1 cooperated with the Government’s investigation of the
defendant’s crime. Accordingly, the privacy interests that Victim-1 and other third parties hold
with respect to the content of these messages outweigh the public’s right of access at this stage,
and justify sealing of these documents. See, e.g., United States v. Kolfage, No. 20 Cr. 412 (AT),
2020 WL 7342796, at *12 (S.D.N.Y. Dec. 14, 2020) (denying unsealing request in light of, among
other reasons, “privacy interests of uncharged individual and entities,” which “may be of particular
concern in a case such as this, which is the subject of pretrial publicity”); SEC v. Ahmed, No. 3:15-
CV-675 (JBA), 2018 WL 4266079, at *3 (D. Conn. Sept. 6, 2018) (sealing certain documents
based, in part, on privacy interests of a third party).

       Third, filing the private messages contained in Exhibits B and C under seal is necessary to
mitigate the risk of prejudicial pretrial publicity that may arise from their disclosure before trial.
See United States v. DiSalvo, 34 F.3d 1204, 1218 (3d Cir. 1994) (“avoidance of unwanted pretrial
         Case 1:19-cr-00374-JMF Document 121 Filed 05/06/21 Page 4 of 5

Honorable Jesse M. Furman
United States District Judge
May 6, 2021
Page 4

publicity” is a “legitimate law enforcement objective” that can justify sealing); United States v.
Nojay, 224 F. Supp. 3d 208, 213 (W.D.N.Y. 2016) (describing “avoiding prejudicial pretrial
publicity” as one of the available justifications for sealing). The private messages at issue contain
both messages that describe facts relevant to the case that are not publicly known and messages
that may not be relevant to the case but could draw public attention. The concern about prejudicial
pretrial publicity is particularly significant in this case because the charges in the Indictment have
received substantial coverage in the national media. Accordingly, the risk of prejudicial pretrial
publicity from the content of these messages outweighs the public’s right of access, and justifies
sealing of these documents. See, e.g., United States v. Sittenfeld, No. 20 Cr. 142 (DRC), 2021 WL
1438300, at *9 (S.D. Ohio Apr. 15, 2021) (“avoiding the prejudice that would almost certainly
ensue from pre-trial publicity about these allegations presents a ‘compelling reason’ justifying a
seal”); Angilau v. United States, No. 16 Civ. 992 (JED), 2018 WL 1271894, at *2 (D. Utah Mar. 9,
2018) (holding that “avoiding pretrial publicity,” among other reasons, justified sealing).

        For these reasons, Exhibit B and Exhibit C (except for the first page) should be filed and
maintained under seal until such time as the text messages otherwise become public. However,
the Government has no objection to the first page of Exhibit C and Exhibit F being filed on the
public docket, after the redaction of Victim-1’s name and Victim-1’s attorney’s cellphone number
from the first page of Exhibit C, the Apple ID on the first page of the Warrant and the first page
of Attachment A within Exhibit F, and the names of all individuals and entities aside from the
defendant in pages three and four of Attachment A within Exhibit F, in light of the same privacy
interests discussed above.

   IV.     Conclusion

        For the foregoing reasons, the Government requests that the Court (1) permit Exhibit B to
be filed under seal and (2) permit Exhibit C, except for its first page, to be filed under seal. The
Government has no objection to the first page of Exhibit C and the entirety of Exhibit F being filed
on the public docket, provided that Victim-1’s name and Victim-1’s attorney’s cellphone number
is redacted from the first page of Exhibit C, the Apple ID is redacted on the first page of the
Warrant and the first page of Attachment A within Exhibit F, and the names of all individuals and
         Case 1:19-cr-00374-JMF Document 121 Filed 05/06/21 Page 5 of 5

Honorable Jesse M. Furman
United States District Judge
May 6, 2021
Page 5

entities aside from the defendant is redacted in pages three and four of Attachment A within
Exhibit F.

                                                 Respectfully submitted,

                                                 AUDREY STRAUSS
                                                 United States Attorney


                                          By:
                                                 Matthew D. Podolsky
                                                 Robert B. Sobelman
                                                 Assistant United States Attorneys
                                                 (212) 637-1947/2616

cc:    Robert M. Baum, Esq. (by ECF)
       Andrew J. Dalack, Esq. (by ECF)
       Tamara L. Giwa, Esq. (by ECF)
